PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 16/476334  
Filing Date: July 08, 2019   
Appellant(s): Nitto Boseki Co. Ltd.        



__________________________________________________
  William Blackman 
For Appellant


EXAMINER'S ANSWER




This is in response to the appeal brief filed May 20, 2022 appealing from the Office action mailed December 30, 2021.   
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is  being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS 
The rejection of claims 1 – 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA),first paragraph, as failing to comply with the written description requirement has been withdrawn as detailed in the Office Action mailed December 30, 2021.

NEW GROUND(S) OF REJECTION
There are no new grounds of rejection to be reviewed by the Board. 
For the Board’s convenience, the grounds of rejection to be reviewed on appeal are presented below: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2011/0174410 A1 (Li) in view of Hartman et al. US 2006/0204763 A1 (Hartman). 

Considering claims 1 – 14, Li teaches a reinforced thermoplastic pipe, comprising a thermoplastic polymer inner tube, a thermoplastic polymer outer tube and a reinforcing fabric between the thermoplastic polymer inner tube and the thermoplastic polymer outer tube. The reinforcing fabric comprises thermoset table thermoplastic polymer weft yarns and unidirectionally woven warp yarns. The warp yarns are twisted into twisted cords [Abstract]. Further, Li teaches at [Claim 3] that in some embodiments of the reinforced thermoplastic pipe, each of the warp yarns comprise a plurality of glass fibers.
As to claims 2 and 4, and regarding the orientation of said glass fibers within the composite, Li teaches at [0061] that the high density polyethylene inner tube (the inner tube diameter is 101 mm, and the inner tube wall thickness is 5 mm) is extruded on an inner tube extruder (a single screw plastic pipe extruder purchased from Crown Mechanical Company of Germany). After cooling, the properly woven unidirectional tape is wrapped onto the said inner tube. The first layer is wrapped clockwise, and the included angle between the tape and the direction of the length of the tube is 54.7 degree. The second layer is wrapped in the reverse direction, and the included angle is still 54.7 degree. The properly wrapped tube is then coated onto the high density polyethylene outer layer tube (the outer tube wall thickness is 4 mm) through the outer tube extruder.  
Moreover, Li does not recognize that the glass fibers are formed from a glass composition as described in claims 5 and 8 – 12. However, Hartman teaches a sizing composition, glass reinforcing sized fibers and the composites thereof [Abstract and Title]. Further, Hartman teaches at [Claim 22] that the reinforced composite is a high pressure pipe, considering to be a cylindrical hollow energy absorption member. Furthermore, Hartman teaches that the glass fibers are of S type of glass and that the diameter of the said fibers is between 5 and 30 microns. Hartman further teaches that the sized glass fibers when used in filament winding applications to form reinforced composite articles with improved mechanical properties, wet tensile properties, improved resistance to cracking, and improved processing characteristics. Therefore, it would have been obvious to one of skill in the art to select Hartman’s sized glass fibers as the glass reinforcing fiber in Li when it is desired to provide the composite with improved mechanical properties, wet tensile properties, improved resistance to cracking, and improved processing characteristics.  
The examiner submits the Bunsell reference [Page 3] as evidence that the S glass fibers of Hartman meet all compositional limitations in the subject claims.    
As to the claimed tensile strength, tensile modulus of elasticity and elongation, the examiner submits that because the composition of the claimed fibers is identical to the prior at composition is reasonable to expect the same properties. Further, as to the volume content of the reinforcing glass fibers in the composite, it appears that Li is silent regarding said volume content. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to optimize the volume content of glass fibers in Li’s pipe composite since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed range for volume content of fibers is critical and has unexpected results. In the present invention, one would have been motivated to optimize the glass fiber content motivated by the desire to achieve the desired strength for the composite. 
As to the preamble requirement for the hollow composite to be an energy absorption member, because the prior art composite meets all structural and compositional limitations, it is reasonable to expect that said composite will have said property. Further, because of the transition term ‘comprising” in claim 1, the examiner considers as reinforcement fibers only the glass fibers in Li’s disclosure; thus, rendering obvious the new limitation in the subject claim.  
As to the transition phrase “composed”, in light of the disclosure at [0023], the examiner has interpreted it as “consisting essentially of” based on MPEP 2111.03 IV. Further, consisting essentially of has been construed as comprising because “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’  for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). MPEP 2111.03. Also, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially, such as thermoplastic fibers of Li, change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  

As to the limitation requiring that absorption member is a crushable component of a part, this is considered to be intended use of the product of the invention. In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. The structure suggested by the cited prior art, as set forth above is considered to perform the intended use as claimed. Therefore, Li in view of Hartman render obvious all limitations in the subject claims.      



 (2) Response to Argument

Appellant’s request to the Board for the reversal of the rejection of claims 1 – 14 in Office Action mailed December 30, 2021 is based on that:  

1.	 The PTAB Should Reverse the Rejections of Claims 1-14 under 35 U.S.C. §112, because all claim limitations are fully supported by the originally filed specification.
In response to arguments under this section, the examiner submits that the withdrawal of said 112 rejection renders all arguments moot. 
2.	The PTAB Should Reverse the Rejection of Claims 1-14 Under 35 U.S.C. §103

Appellant respectfully submits that Examiner is mischaracterizing Li and ignoring Li’s primary function, that Li is non-analogous art, that the Examiner’s proposed modification of Li destroys Li’s intended purpose of carrying pressurized fluid inside of a high-strength pipe, that both Li and Hartman actually teach away from the claimed invention, that the Examiner appears to be using impermissible hindsight in his analysis, and that the combined teachings of Li and Hartman fail to render Appellant’s claimed invention obvious.
Each of these points will be separately discussed below.
2.	(a) The Examiner is mischaracterizing Li and ignoring Li’s primary function.
Li’s paragraph [0002] states that Li’s invention relates to a fiber-reinforced thermoplastic pipe, which is of high burst pressure, and is particularly suitable to serve as an oil or gas or water transmission pipeline (emphasis added). It is clearly evident from these proposed uses that Li’s pipe is not intended to be crushed or fractured, as any crushing or fracturing of the pipe would lead undesirably to leakage of the fluid be transported therein. Paragraph [0011] of Li states that “a need exists to provide a thermoplastic reinforced pipe of even higher strength”. Paragraph [0012] of Li states that “An invention purpose of the present invention is to provide a high strength thermoplastic reinforced pipe” (emphasis added).
Li is further characterized in that his reinforcing fabric, which is disposed between inner and outer thermoplastic tubes, comprises thermoset thermoplastic polymer weft yarns (Li paragraphs [0032] and [0040], claim 1 and Abstract). As such, it is essential to Li’s invention that the reinforcing fabric (reinforcement fibers) of Li includes thermoplastic polymer weft yarns,
In response, the examiner respectfully submits that said arguments are completely misplaced and they are nothing but an effort to cloud the issue in front of the PTAB for the following reasons. Both the product being claimed and the product suggested by the prior art are “glass fiber reinforced composites having a hollow cylindrical configuration”. Appellant’s product is used as a crushable component of a part configured to be crushed; and the prior art product is used to transport fluids as a pipe. They are both reinforced to increase their strength against breakage. Further, the examiner notes that nowhere in the rejection is there a suggestion to modify the product taught by Li by removing the thermoplastic weft fibers, as Appellant contends. The examiner recognized the presence of the weft thermoplastic fibers in Li’s fabric, but as stated above in the rejection of claim 1, “because of the transition term ‘comprising” in claim 1, the examiner considers as reinforcement fibers only the glass fibers in Li’s disclosure; thus, rendering obvious the new limitation in the subject claim”. That is, the thermoplastic weft fibers used to conform the reinforcing fabric of Li, in combination with the warp glass fibers, are not considered to be reinforcing fibers. 
As to arguments directed to non analogous art, the examiner submits that based on the same response above, it is clear that both Li and Harman are analogous art to this application. 

2.	(b) Combining Li and Hartman

Appellant further argues that despite the nature of Li and of Hartman, the Examiner maintains that in his view, the combination of Li’s high burst pressure pipe and Hartman’s sizing composition-coated high- strength glass would make it obvious to a person of ordinary skill in the art to make appellant’s crushable energy absorption member, which is designed to fracture on impact.

In response, the examiner submits that these arguments are a misrepresentation of the examiner’s position for the following reasons. As set forth above, Li teaches the claimed structure, but it does not specifically disclose that the glass fibers are formed from a glass composition as described in claims 5 and 8 – 12. However, Hartman teaches a sizing composition, glass reinforcing sized fibers and the composites thereof [Abstract and Title]. Further, Hartman teaches at [Claim 22] that the reinforced composite is a high pressure pipe, considering to be a cylindrical hollow energy absorption member. Furthermore, Hartman teaches that the glass fibers are of S type of glass and that the diameter of the said fibers is between 5 and 30 microns. Hartman further teaches that the sized glass fibers when used in filament winding applications  form reinforced composite articles with improved mechanical properties, wet tensile properties, improved resistance to cracking, and improved processing characteristics. Therefore, it would have been obvious to one of skill in the art to select Hartman’s sized glass fibers as the glass reinforcing fiber in Li when it is desired to provide the composite with improved mechanical properties, wet tensile properties, improved resistance to cracking, and improved processing characteristics. Moreover, the examiner submits the Bunsell reference [Page 3] as evidence that the S glass fibers of Hartman meet all compositional limitations in the subject claims. 
Appellant further argues that the limitation requiring that a volume content of the glass fibers in the reinforced composite material is 30 – 80 % “has been completely ignored by the examiner in several Office Actions.”
In response, the examiner submits that said arguments are simply not true. As set forth above, the examiner properly addressed said limitation: “as to the volume content of the reinforcing glass fibers in the composite, it appears that Li is silent regarding said volume content. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to optimize the volume content of glass fibers in Li’s pipe composite since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed range for volume content of fibers is critical and has unexpected results. In the present invention, one would have been motivated to optimize the glass fiber content motivated by the desire to achieve the desired strength for the composite”. Appellant has failed to provide any evidence showing that that the claimed range for volume content of fibers is critical and has unexpected results. In the present invention, one would have been motivated to optimize the glass fiber content motivated by the desire to achieve the desired strength for the composite.

Appellant further argues that claim 1 also requires that tensile strength S (GPa), tensile modulus of elasticity M (GPa), and elongation rate E (%) satisfy the expression 11.0 < S* x M'®/E!” < 22.0. These requirements are very specific, but have not been addressed by the Examiner in the Office Action.

In response, the examiner submits that that said arguments are again simply not true. As set forth above, the examiner properly addressed said limitation: “As to the claimed tensile strength, tensile modulus of elasticity and elongation, the examiner submits that because the composition of the claimed fibers is identical to the prior art composition it is reasonable to expect the same properties“.  
Appellant further argues that the Examiner’s proposed modification of Li, to remove all of his required thermoplastic polymer weft yarns and replace them with glass fibers, in order to make Li’s pipe into a crushable impact-absorbing member, would clearly render Li’s invention unsatisfactory for its intended use. Therefore, in the present case, there is no suggestion or motivation to make the proposed modification according to the standard set out in In re Gordon, supra.
	In response, the examiner respectfully submits that as indicated above in a previous response, the examiner in the rejection of record “does not propose such a modification”. The examiner does not suggest removing the thermoplastic weft fibers of Li.  
2.	(c) The Examiner Appears to be Using Hindsight in his Analysis 
Appellant argues that a review of the Examiner’s position, in the several Office Actions issued in the prosecution of the present application, shows that the Examiner has been consistently using a hindsight analysis, since the actual teachings of the references are far away from Appellant’s claimed crushable energy absorption member, and since the cited references Li and Hartman actually teach away from appellant’s invention, as discussed above.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, the examiner respectfully submits that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In the instant case, as set forth above Li teaches a glass fiber reinforced hollow cylindrical composite meeting all limitation except for the composition of the claimed glass fibers. This is remedied by the combination with Hartman’s teachings. Therefore, the rejection of record does not include knowledge gleaned only from the appellant’s disclosure; therefore, said reconstruction is proper. 
3.	The Transitional Phrase “Composed Of’ Has a Different Meaning 
Than “Comprising”
Appellant’s claim 1 specifies that the claimed energy absorption member includes a hollow cylindrical body formed of a fiber-reinforced composite material composed of a plurality of reinforcing fibers, which are exclusively glass fibers (having specified physical properties), and a curable resin composition with which the glass fibers are impregnated.
In response, to these arguments, the examiner submits that as set forth above, as to the transition phrase “composed”, in light of the disclosure at [0023], the examiner has interpreted it as “consisting essentially of” based on MPEP 2111.03 IV. Further, consisting essentially of has been construed as comprising because “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’  for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). MPEP 2111.03. Also, if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially, such as thermoplastic fibers of Li, change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  

Having addressed all Appellant’s arguments presented in this Appeal in regards to the rejection of claims 1 – 14 in previous Office Action, the Examiner believes that the rejections should be sustained. 

Respectfully submitted,
/REL/
Ricardo E. Lopez, Patent Examiner, Art Unit 1786

Conferees:

/JENNIFER A BOYD/           Supervisory Patent Examiner, Art Unit 1786    

/CALLIE E SHOSHO/           Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.